Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
OFFICE ACTION

This Office action is responsive to Applicant's Response to Restriction
Requirement, filed 03 August 2022.

Claims 1-15 are pending. 

[AltContent: arrow]
Priority
This application filed 09/23/2020 is a national stage entry of PCT/JP2019/012302 , International Filing Date: 03/25/2019 claims foreign priority to 2018-060764 , filed 03/27/2018.
[AltContent: arrow]

Information Disclosure Statement

Applicants' information disclosure statements (IDS) filed on 12/21/2020 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
[AltContent: arrow]
Response to Restriction

Applicant's election of without traverse of Group I (claims 1-7 and
12-15) in the reply filed 8/03/2022 is acknowledged.
Applicants elected the species of compound O-Ph-P4C2, as described in the present application at, for example, Example 3 at specification paragraph 0150. The elected species is a compound of formula (I), wherein R1a and R1 b are each ethylene (i.e., an alkylene group having 1 - 6 carbon atoms), Xa and Xb are each piperdinyl (i.e., a cyclic alkylene tertiary amino group having 2 - 5 carbon atoms and 1 - 2 tertiary amino groups), R 2a and Rb are each ethylene (i.e., an alkylene group having not more than 8 carbon atoms), ya and yb are each an ester bond, za and zb are each benzyl (i.e., a divalent group derived from an aromatic compound having 3 - 16 carbon atoms and at least one aromatic ring), and R3a and R3b are each C17H33 (i.e., an aliphatic hydrocarbon group having 12 - 22 carbon atoms). 

The Applicants noted that claims 1-5, 7, 12, 13, and 15 read on the elected species.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The elected species is not allowable due to the following obviousness type rejection.  
Claims 8-11,  are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-7, 12-15 will be examined on the merits herein to the extend they read on the elected species.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claim 1-7, 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 6 of copending Application No. 17/762,259. Although the claims at issue are not identical, they are not patentably distinct from each other because of the overlapping scope between the conflicting claims . Claim 1 in the copending application are drawn to a genus of cationic lipid of formula (1) as component of the lyophilized.  The instantly claimed species falls within the same genus of lipids of formula (1).  The ‘368 application discloses the elected  species  in table1-1 on [0104] page 26 of disclosure (O-Ph-O4C2 shown in the table on that page).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
2.Claim 1-7, 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3 of copending Application No. 17/907,368. Although the claims at issue are not identical, they are not patentably distinct from each other because of the overlapping scope between the conflicting claims . Claim 1 in the copending application are drawn to a genus of cationic lipid of formula (1).  The instantly claimed species falls within the same genus.  The ‘368 application discloses the instantly claimed species in table 4 [0204] (example 10 shown in the table on that page).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The skilled artisan would not have adequate reason to believe that Applicant had possession of the claimed genus shown in claim 1 based on the information provided in the specification. Note that the extensive list of embodiments which may be used as groups for R and X are not viewed as equivalents in the art. The only working examples described in the specification falling within the scope of claim 1 are listed on Table 1 of disclosure (reproduced below) :

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

wherein R2a,b may be selected from an aliphatic hydrocarbon group and tocopherol, R1a,b = alkylene group, and Xa,b = an ester bond with the orientation –OC(=O). Within the specification, “specific operative embodiments or examples of the invention must be set forth”.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.”  See MPEP 608.01(p). Note also the following:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale


The courts have applied this criteria in a more recent decision stating the following referencing genus claims drawn to chemical compounds:

“For example, a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” see Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010).

Therefore, based on the lack of working examples and nature of the described genus, one would have assumed that Applicants were not in possession of the claimed genus as shown in claim 1.
[AltContent: arrow]
Conclusion
Claims 1-7, 12-15  are rejected. Claims 8-11 are withdrawn from further consideration.
[AltContent: arrow]

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622